
	
		I
		111th CONGRESS
		2d Session
		H. R. 5990
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Kind (for himself
			 and Mr. Herger) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  business credit for investments in rural microbusinesses.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Microbusiness Investment Credit
			 Act of 2010.
		2.Rural microbusiness
			 investment credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45S.Rural
				microbusiness investment credit
						(a)In
				generalFor purposes of
				section 38, the amount of the rural microbusiness investment credit determined
				under this section for any taxable year with respect to a rural microbusiness
				is equal to 35 percent of the qualified new investments in the rural
				microbusiness for the taxable year.
						(b)Limitations
							(1)Per business
				limitationsThe amount allowed as a credit under subsection (a)
				with respect to any rural microbusiness for a taxable year shall not
				exceed—
								(A)$10,000, reduced
				(but not below zero), by
								(B)the amount allowed
				under subsection (a) to the rural microbusiness for all preceding taxable
				years.
								(2)Per taxpayer
				limitationsThe amount allowed as a credit under subsection (a)
				with respect to any taxpayer with respect to all rural microbusinesses of the
				taxpayer for a taxable year shall not exceed—
								(A)$10,000, reduced
				(but not below zero), by
								(B)the amount allowed
				under subsection (a) to the taxpayer with respect to rural microbusinesses for
				all preceding taxable years.
								(c)DefinitionsFor purposes of this section—
							(1)Qualified new
				investmentThe term qualified new investment means
				the excess of—
								(A)qualified
				expenditures paid or incurred for the taxable year, over
								(B)the greater
				of—
									(i)qualified expenditures paid or incurred for
				the preceding taxable year, or
									(ii)the average
				annual qualified expenditures paid or incurred over the preceding three taxable
				years.
									If the
				rural microbusiness was not in existence (or expenditures relating to such
				microbusiness were not taken into account under subsection (a)) for the entire
				3-year period referred to in subparagraph (B)(ii), such subparagraph shall be
				applied on the basis of the period during which such entity (or trade or
				business) was in existence or such expenditures taken into account.(2)Qualified
				expenditures
								(A)In
				generalThe term qualified expenditures means any
				amount which is paid or incurred with respect to a rural microbusiness which is
				not described in subparagraph (B). Such term includes costs for capital plant
				and equipment, inventory expenses, and wages.
								(B)ExceptionSuch
				term does not include—
									(i)any interest cost,
				or
									(ii)the cost of any
				vehicle and costs associated with purchasing a vehicle.
									(3)Rural
				microbusiness
								(A)In
				generalThe term rural
				microbusiness means a trade or business carried on as a proprietorship,
				partnership, trust (to the extent that the trust is a pass-thru entity), S
				corporation, or other pass-thru entity if—
									(i)such trade or
				business is carried on in a distressed rural area for the first taxable year in
				which the credit under subsection (a) is allowable to the trade or
				business,
									(ii)such trade or
				business meets the gross revenue test under subparagraph (C) for the first
				taxable year in which the credit under subsection (a) is allowable to the trade
				or business,
									(iii)such trade or
				business employed not more than 5 full-time equivalent employees during the
				taxable year, and
									(iv)in the case of a
				trade or business the majority of the activity of which is in agricultural
				production, each individual who is an owner, shareholder, or holds a capital
				interest, profits interests, or beneficial interests (as the case may be) in
				such trade or business is a first-time farmer (as defined in section
				147(c)(2)(C)).
									All
				persons treated as a single employer under subsection (a) or (b) or section 52
				or subsection (m) or (o) of section 414 shall be treated as a trade or business
				for purposes of this subparagraph.(B)ExceptionsSuch term shall not include—
									(i)any trade or business which includes, in
				whole or in part, any private or commercial golf course, country club, massage
				parlor, hot tub facility, suntan facility, racetrack or other facility used for
				gambling, or any store the principal business of which is the sale of alcoholic
				beverages for consumption off premises, or
									(ii)any trade or business with respect to which
				records are required under section 2257 of title 18, United States Code, to be
				maintained with respect to any performer.
									(C)Gross revenue
				test
									(i)In
				generalA trade or business meets the gross revenue test of this
				subparagraph for any taxable year if the average annual gross revenue of the
				trade or business for the 3-taxable year period ending with the taxable year
				does not exceed $1,000,000.
									(ii)Aggregation
				rulesAll persons treated as a single employer under subsection
				(a) or (b) or section 52 or subsection (m) or (o) of section 414 shall be
				treated as a trade or business for purposes of clause (i).
									(iii)Special rules
				for entities not in existence for entire 3-year period, etcRules
				similar to the rules of subparagraphs (A), (B), and (D) of section 448(c)(3)
				shall apply for purposes of this subparagraph.
									(D)Self-employed
				individualsFor purposes of this paragraph, if, with respect to a
				trade or business, an individual is treated as an employee under section
				401(c), such individual shall be treated as an employee of such trade or
				business for purposes of the preceding sentence.
								(E)Full-time
				equivalent employeeFor
				purposes of this paragraph—
									(i)In
				generalThe term full-time equivalent employee means
				a number of employees equal to the number determined by dividing—
										(I)the total number
				of hours of service for which wages were paid by the employer to employees
				during the taxable year, by
										(II)2,080.
										Such number
				shall be rounded to the next lowest whole number if not otherwise a whole
				number.(ii)Excess hours
				not countedIf an employee works in excess of 2,080 hours of
				service during any taxable year, such excess shall not be taken into account
				under clause (i).
									(iii)Hours of
				serviceThe Secretary, in consultation with the Secretary of
				Labor, shall prescribe such regulations, rules, and guidance as may be
				necessary to determine the hours of service of an employee, including rules for
				the application of this paragraph to employees who are not compensated on an
				hourly basis.
									(4)Distressed rural
				area
								(A)In
				generalThe term distressed rural area means any
				area in the United States—
									(i)that has lost at
				least 5 percent of its population over the last 10 years,
									(ii)that lost at
				least 10 percent if its population over the last 20 years,
									(iii)that has median
				family income below 85 percent of the national median family income,
									(iv)that has a
				poverty rate that exceeds 12.5 percent, or
									(v)where average
				unemployment in the preceding year exceeds 125 percent of the national
				average.
									(B)ExceptionSuch term does not include any area which
				is—
									(i)a
				city or town that has a population of more than 50,000 inhabitants, or
									(ii)an urbanized area
				contiguous and adjacent to a city or town described in clause (i).
									(C)Relevant sources
				of informationIn determining whether an area is a distressed
				rural area under subparagraph (A) or (B), such determination shall be made in
				accordance with the most recent information from the Bureau of the Census, the
				Bureau of Labor Statistics, or other government entity with relevant
				information.
								(5)Related
				personsA person shall be
				treated as related to another person if the relationship between such persons
				would result in the disallowance of losses under section 267 or 707(b) (but, in
				applying section 267 (b) and (c) for purposes of this section, paragraph (4) of
				section 267(c) shall be treated as providing that the family of an individual
				shall include only his spouse, ancestors, and lineal descendants).
							(d)Material
				participationNo amount shall be allowed as a credit under
				subsection (a) to a taxpayer unless that taxpayer materially participates in
				the qualified rural microbusiness with respect to which the qualified
				expenditure is paid or incurred. For purposes of the preceding sentence,
				material participation shall be determined under rules similar to the rules of
				section 469(h).
						(e)Denial of double
				benefitNo deduction or credit shall be allowed under any other
				provision of this chapter for any amount taken into account in determining the
				credit under this section.
						(f)Other
				rules
							(1)Married couple
				must file joint returnRules similar to the rules of paragraphs
				(2), (3), and (4) of section 21(e) shall apply for purposes of this
				section.
							(2)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction is allowed under section 151 is
				allowable to another taxpayer for a taxable year beginning in the calendar year
				in which such individual's calendar year
				begins.
							.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of such Code
			 (defining current year business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(37)the rural microbusiness investment credit
				determined under section
				45R(a).
					.
			(c)Carryover of
			 Unused CreditSubsection (a) of section 39 of such Code is
			 amended by adding at the end the following new paragraph:
				
					(4)5-year carryback
				for rural microbusiness investment creditNotwithstanding subsection (d), in the case
				of the rural microbusiness investment credit—
						(A)this section shall be applied separately
				from the business credit and the marginal oil and gas well production credit
				(other than the rural microbusiness investment credit),
						(B)paragraph (1)
				shall be applied by substituting each of the 5 taxable years for
				the taxable year in subparagraph (A) thereof, and
						(C)paragraph (2)
				shall be applied—
							(i)by
				substituting 25 taxable years for 21 taxable
				years in subparagraph (A) thereof, and
							(ii)by substituting
				24 taxable years for 20 taxable years in
				subparagraph (B)
				thereof.
							.
			(d)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Rural microbusiness investment
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures made in taxable years beginning after the date of the enactment of
			 this Act.
			
